Title: To Thomas Jefferson from Augustus Elias Brevoort Woodward, 21 April 1826
From: Woodward, Augustus Elias Brevoort
To: Jefferson, Thomas


Sir,
Tallahassee,
April 21. 1826.
I have the honor to enclose an explanation of the chrestomathie system of Jeremy Bentham, esquire, of London.Mr Bentham was, formerly, in the habit of communicating to you his publications; and may have forwarded his “Chrestomathia.”I transmit twelve seeds of the indigenous orange of Florida.I flatter myself with the happiness, soon, of a personal interview in Albemarle.Accept, Sir, my unalterable respect,A. B. Woodward.